Citation Nr: 0217454	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

(De novo adjudication of the issue of entitlement to service 
connection for hypertension will be addressed in a separate 
decision of the Board).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
been submitted, and denied service connection for 
hypertension on the merits.  

The RO found that new and material evidence had been 
submitted and reopened the claim.  Nevertheless, the new and 
material evidence requirement is a legal issue which the 
Board has a duty to address, regardless of the RO's actions, 
and the issue has been characterized on the initial page of 
this decision accordingly.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service 
connection for hypertension pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  By an unappealed decision entered in June 1998, the RO 
found that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for 
hypertension.  

3.  Additional evidence received since the June 1998 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that that declined to 
reopen the veteran's claim for service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2002).  

2.  The additional evidence received subsequent to the June 
1998 rating decision is new and material, and the claim for 
service connection for hypertension is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which were effective August 29, 2001.  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims 
to reopen a finally decided claim which were received by VA 
on or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determinations were made.  In particular, in an August 
29, 2001 letter, the RO described to the veteran the 
evidence required to establish service connection for a 
disability and asked him to identify any outstanding medical 
records that could be requested on his behalf.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, in light of the decision herein to 
reopen the claim, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim to reopen, and in light of the 
decision herein, there is no reasonable possibility that 
further assistance would aid in reopening the claim.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
veteran will apply].  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an August 1956 rating decision, the RO denied the 
veteran's original claim for service connection for a heart 
condition, based on a finding that the veteran's blood 
pressure reading of 160/100 in service was an isolated 
occurrence, and that his blood pressure upon separation 
examination was within normal limits.  The evidence of 
record at the time the decision was made included his 
service medical records, which showed that the veteran was 
seen in December 1944.  His blood pressure was noted to be 
160/100.  The diagnosis was hypertension, cause 
undetermined.  Upon separation examination in December 1945, 
his blood pressure was 120/78.  At a VA examination in 
December 1946, his blood pressure was reported to be 120/80.  
A June 1956 VA clinical record indicated that the veteran 
reported that he had a "leaky heart."  No heart disability 
was identified.  The veteran was informed of the RO's August 
1956 decision, but he did not appeal it.  As such, the 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In February 1996, the veteran sought to reopen his claim.  
He submitted a private medical record dated in April 1979 
that indicated that the veteran had been referred for 
evaluation and treatment of hypertension and heart problems 
prior to knee surgery.  It was reported that hypertension 
had been discovered by his family physician the previous 
winter.  His past medical history indicated that he took a 
medication for high blood pressure on an intermittent basis.  
His blood pressure upon examination was 140/80.  The 
impression was history of hypertension and history of 
palpitations with exercise.  In an August 1979 letter, 
S.C.J., M.D., stated that the veteran had received treatment 
from a Dr. Jolly for high blood pressure and that he 
probably had arterial sclerotic heart disease.  An August 
1979 VA examination record indicated that the veteran's 
blood pressure on sitting was 140/80.  Upon repeat testing, 
his blood pressure was 144/90 standing, and 150/94 sitting.  
Heart sounds were normal; he had a normal sinus rhythm and 
no murmurs were heard.  Asymptomatic hypertension was 
diagnosed.  A February 1996 statement from R.F.S., M.D., 
stated that the veteran had frequent premature ventricular 
contractions, and mild to moderate mitral insufficiency.  In 
a February 1996 rating decision, the RO concluded that 
additional evidence still did not demonstrate that the 
veteran had a chronic heart condition that began in or was 
related to the veteran's military service, and chronic 
hypertension had not been manifested to a degree of 10 
percent or more within a year of discharge.  Consequently, 
the evidence was not new and material and the claim could 
not be reopened.  The veteran was informed of this 
determination and did not appeal it.  Hence, it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2002).  

In April 1998, the veteran again sought to reopen his claim.  
He submitted copies of his service medical records, and 
private medical records from E.A.A., M.D., dated from 1949 
to 1979.  In a June 1998 decision, the RO concluded that the 
additional evidence was not sufficient to reopen the claim 
because it was still not shown that the veteran had a 
chronic heart condition that began in or was related to his 
military service.  Consequently, the evidence was not new 
and material and the claim could not be reopened.  The 
veteran was informed of this determination and did not 
appeal.  Hence, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In April 1999 and July 2001, the veteran again sought to 
reopen his claim.  The additional evidence submitted 
included a statement from M.K.S., M.D. (Dr. S.), dated in 
July 2001.  Dr. S. remarked that he had reviewed the 
veteran's service medical records and noted that the veteran 
had had a blood pressure reading of 160/100 when 
hypertension, cause unknown, was the diagnosis.  Dr. S. 
indicated that the veteran currently suffered from severe 
hypertension and heart problems.  He opined that the 
veteran's hypertension began on active duty and has 
continued to the present day.  Since this evidence provides 
an opinion which relates the veteran's currently diagnosed 
hypertension to his military service, the Board concludes 
that the additional evidence, when considered in conjunction 
with the record as a whole, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  Accordingly, new 
and material evidence has been submitted and the claim for 
service connection for hypertension is reopened.  To this 
extent, the appeal is granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for hypertension is reopened, and the 
appeal is granted to this extent.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

